Lobello v New York Cent. Mut. Fire Ins. Co. (2017 NY Slip Op 06876)





Lobello v New York Cent. Mut. Fire Ins. Co.


2017 NY Slip Op 06876


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (832/17) CA 16-01929.

[*1]JAMIE LOBELLO, PLAINTIFF-APPELLANT, 
vNEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER Motion for leave to appeal to the Court of Appeals and for a stay granted.